
	

115 HR 6411 : FinCEN Improvement Act of 2018
U.S. House of Representatives
2018-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS2d Session
		H. R. 6411
		IN THE SENATE OF THE UNITED STATES
		September 17, 2018Received; read twice and referred to the Committee on Banking, Housing, and Urban AffairsAN ACT
		To amend the duties of the Financial Crimes Enforcement Network (FinCEN) to ensure FinCEN works
			 with Tribal law enforcement agencies, protects against all forms of
			 terrorism, and focuses on virtual currencies.
	
	
 1.Short titleThis Act may be cited as the FinCEN Improvement Act of 2018. 2.FindingsThe Congress finds the following:
 (1)The mission of the Financial Crimes Enforcement Network (FinCEN) is to safeguard the financial system from illicit use and combat money laundering and promote national security through the collection, analysis, and dissemination of financial intelligence and strategic use of financial authorities.
 (2)In its mission to safeguard the financial system from the abuses of financial crime, including terrorist financing, money laundering and other illicit activity, the United States should prioritize working with partners in Federal, State, local, Tribal, and foreign law enforcement authorities.
 (3)The Federal Bureau of Investigation has stated that since the terror attacks on September 11, 2001, The threat landscape has expanded considerably, though it is important to note that the more traditional threat posed by al Qaeda and its affiliates is still present and active. The threat of domestic terrorism also remains persistent overall, with actors crossing the line from First Amendment protected rights to committing crimes to further their political agenda..
 (4)Although the use and trading of virtual currencies are legal practices, some terrorists and criminals, including international criminal organizations, seek to exploit vulnerabilities in the global financial system and are increasingly using emerging payment methods such as virtual currencies to move illicit funds.
 (5)In carrying out its mission, FinCEN should prioritize all forms of terrorism and emerging methods of terrorism and illicit finance.
			3.Strengthening FinCEN
 Section 310 of title 31, United States Code, is amended— (1)in paragraph (C)—
 (A)in clause (i), by striking appropriate Federal, State, local, and foreign law enforcement agencies and inserting appropriate Federal, State, local, Tribal, and foreign law enforcement agencies; and (B)in clause (vi), by striking to protect against international terrorism and inserting to protect against terrorism;
 (2)in paragraph (E), by striking appropriate Federal, State, local, and foreign law enforcement authorities and inserting appropriate Federal, State, local, Tribal, and foreign law enforcement authorities; (3)in paragraph (F), by striking Federal, State, local, and foreign law enforcement and inserting Federal, State, local, Tribal, and foreign law enforcement; and
 (4)in paragraph (H), by striking anti-terrorism and anti-money laundering initiatives, and similar efforts and inserting anti-terrorism and anti-money laundering initiatives, including matters involving emerging technologies or value that substitutes for currency, and similar efforts.
			Passed the House of Representatives September 12, 2018.Karen L. Haas,Clerk.
